                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

CHARLES LOCKE,                                       )
                                                     )
                     Petitioner,                     )

          v.                                         )         No. 4:20-CV-244 DDN
                                                     )
MISSOURI DEPT. OF MENTAL HEALTH,                     )
                                                     )
                     Respondent.                     )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on petitioner's pro se complaint. Also before the Court is

petitioner's motion to proceed as a pauper. The Court will grant petitioner's motion to proceed in

forma pauperis. Because petitioner's complaint appears to be a request for release from

confinement from the Missouri Department of Mental Health, the Court will order petitioner to

file his complaint on a court form suitable for filing a writ of habeas corpus pursuant to 28

u.s.c. § 2254.
       The Court notes that petitioner is currently confined as a civil detainee at Southeast

Missouri Mental Health Center ("SEMMHC"). Petitioner is unclear in his complaint exactly how

he was detained at SEMMHC, stating only that "police said [he] was being arrested on account

of being in possession of a so-called 2 kitchen knives and transported [him] to Hillsboro,

Missouri County Jail." Thus, it is unclear if petitioner was charged with a crime and held under a

permanent incompetency order or remanded to SEMMHC under a different procedure. If

petitioner   W(,\S   charged in a criminal action, petitioner should provide the Court with a copy of

his state court docket sheet if he is able to do so. If he is unable to provide the docket sheet to the

Court, petitioner should simply identify the state criminal action under which he was held.
         Additionally, it is unclear from the complaint whether petitioner is seeking conditional or

unconditional release from his civil commitment. Thus, in his amended petition, petitioner

should make it clear what relief he is seeking from the Court. Mo.Rev.Stat. § 632.435, State ex

rel. Koster v. Oxenhandler, 491 S.W.3d 576, 589 (Mo.Ct.App. 2016).

         Furthermore, petitioner should also articulate how he has exhausted his state remedies

with relation to his request for release. See Charles Leader v. Mary Attebury, Case No. 14-0580-

CV-W-GAF-P (W.D.Mo. 2016) (denying mental health patient's challenge to commitment order

finding him permanently incompetent to proceed because the patient failed to exhaust his state

remedies). 1

         Last, the Court will decline to appoint counsel at this time. There is no constitutional or

statutory right to appointed counsel in civil cases. Nelson v. Redfield Lithograph Printing, 728

F.2d 1003, 1004 (8th Cir. 1984). In determining whether to appoint counsel, the Court.considers

several factors, including (1) whether the petitioner has presented non-frivolous allegations

supporting his or her prayer for relief; (2) whether the petitioner will substantially benefit from

the appointment of counsel; (3) whether there is a need to further investigate and present the

facts related to the petitioner's allegations; and (4) whether the factual and legal issues presented

by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986);

Nelson, 728 F.2d at 1005.




1
  The Court notes that petitioner has provided as exhibits to his complaint what appear to be two motions he filed in
a St. Francois County Court case opposing motions for extension of time relating to his confinement. However,
these documents do not qualify as "exhaustion" under Mo.Rev.Stat. § 552.040."To satisfy the exhaustion
requirement, a person confined in a Missouri State Hospital must apply for release under section 552.040 before
filing a petition for a writ of habeas corpus," and if that application is denied, the confined person must appeal to the
Missouri Court of Appeals. Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir.1991) (internal citation omitted).




                                                           2
         At this time, it appears that petitioner has presented non-frivolous allegations in his

 complaint. However, he has demonstrated, at this point, that he can adequately present his claims

 to the Court. · Additionally, neither the factual nor the legal issues in this case are complex. Thus,

 his request for counsel will be denied without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that petitioner's motion to proceed in forma pauperis [Doc.

 #3] is GRANTED.

         IT IS FURTHER ORDERED that the Clerk is directed to send petitioner a court form

 for amending his petition under 28 U.S.C. § 2254.

         IT IS FURTHER ORDERED that petitioner's request for appointment of counsel [Doc.

 #2] is DENIED without prejudice.

         IT IS FURTHER ORDERED that, no later than twenty-one (21) days from this Order,

 petitioner must fill out the § 2254 form and return it to the Court. If petitioner fails to comply

· with this Order, the Court may dismiss this action without further proceedings.
              .          ~
         Datedthis~dayofFebruary,2020.                 ~           ,        ~

                                                   DAVID~
                                                   UNITED STATES MAGISTRATE illDGE




                                                   3
